         Case 1:05-cr-01039-CM Document 203 Filed 09/06/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 6, 2019


Via ECF and E-Mail
The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Samuel Israel III, 05 Cr. 1039 (CM)

Dear Judge McMahon:

   We are writing in response to counsel’s letter, dated September 5, 2019, objecting to the
Government’s request for 30 additional days in which to respond to the defendant’s pending
motion for a reduction in sentence. As the Court is aware, the defendant filed his motion in May
2019. The parties initially agreed that the Government’s response to the motion would be
submitted by Friday, September 6, 2019, and proposed that schedule to the Court. The Court
accepted the proposed schedule. This is the first adjournment request made by the Government.

    The Government first reached out to defense counsel on Saturday, August 31, to request the
defendant’s consent to the adjournment. Counsel indicated that he would speak with his client,
and get back to the Government no later than Tuesday, September 3. Having received no response
from defense counsel by the end of the day on September 3, the Government filed its request with
the Court. Defense counsel did not lodge his objection to the request until late in the day on
Thursday, September 5.

    While the Government is certainly aware, through the defendant’s submission, of the
seriousness of the defendant’s medical conditions, the medical records submitted in support of the
defendant’s motion are historical, not recent, records. For instance, the Bureau of Prisons Health
Services form that the defendant submitted in connection with his motion as part of Exhibit A is
from July 2017. Accordingly, in order for the Government to fully evaluate its position on the
pending motion, the Government is working to obtain additional information regarding the
defendant’s current medical condition, among other information from the Bureau of Prisons. In
addition, as the Government indicated in its prior letter, the additional time would allow the
continuation of the Government’s internal processes in connection with the pending motion.
         Case 1:05-cr-01039-CM Document 203 Filed 09/06/19 Page 2 of 2
                                                                                          Page 2


    Should the Court grant the requested adjournment, the Government will endeavor to file its
response in advance of the deadline set by the Court, as soon as it is able to do so. Thank you for
your consideration of this matter.


                                             Respectfully Submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: __/s/ Sarah Krissoff__________
                                             Sarah Krissoff / Margery Feinzig
                                             Assistant United States Attorney
                                             (212) 637-2232 / 914-993-1903


cc: Karloff Commissiong, Esq. (counsel for Samuel Israel III)
